Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 5, the Prior Art does not teach while the inverter is switched off, capturing a divided motor phase voltage of the first motor phase by a voltage divider; 
using a voltage profile of the voltage measurement captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration; and 
quantitatively calculating a fault current value of an insulation fault during a fault check and/or a resistance value of the insulation fault and/or a maximum possible fault current value of the insulation fault during operation with the inverter switched on based on a basis of the motor phase voltage captured.
With respect to claim 9, the Prior Art does not teach providing a motor configuration including motor phases connected to the inverter of the drive circuit, wherein the motor configuration includes the electronically commutated motor; 
checking for a presence of a motor phase fault in the motor configuration by: capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off; and 
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration; and 
switching off the power factor correction filter when driving the electronically commutated motor after capturing the motor phase voltage if a maximum possible fault current value for an insulation fault on a motor phase below a predefined limit value has been determined.
With respect to claim 10, the Prior Art does not teach an inverter connected to said DC voltage intermediate circuit and to said inverter, wherein the inverter is connectable to motor phases of a motor configuration containing including the electronically commutated motor, and wherein at least one of the motor phases of the electronically commutated motor is connected via resistors to a first reference potential and a second reference potential can be connected; 
a detection circuit for capturing a motor phase voltage from at least one of the motor phases with respect to a reference potential; and 
a controller configured to operate said detection circuit for capturing the motor phase voltage while said inverter is switched off and to determine, on a basis of a voltage profile of the motor phase voltage captured, whether there is a motor phase fault on one of the motor phases of the motor configurations wherein said controller is configured to prevent switching-on of said inverter and/or of said power factor correction filter after capturing the motor phase voltage if the motor phase fault has been determined.
With respect to claim 15, the Prior Art does not teach connecting at least one motor phase to a plus pole of a DC-bus via at least one first resistor; 
connecting the at least one motor phase to a minus pole of the DC-bus via at least one further resistor; 
capturing a divided motor phase voltage from at least one of the motor phases with respect to a reference potential while the inverter is switched off; and 
using a voltage profile of the motor phase voltage captured to determine whether there is the motor phase fault on one of the motor phases of the motor configuration.
Claims 5-7, 9-13, 15, and 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846